EXHIBIT DISCLOSURE PURSUANT TO PART IV OF NOTIFICATION OF LATE FILING ON FORM 12b-25 FILED BY VERSO TECHNOLOGIES, INC. (SEC FILE NO. 000-22190) ON APRIL 1, 2008 The following represents significant changes in the results of operations for Verso Technologies, Inc.Revenues for the year ended December 31, 2007 and 2006 were $50.6 million and $42.5 million, respectively.Loss from continuing operations for the year ended December 31, 2007 and 2006 was $26.7 million and $17.8 million, respectively.The loss from continuing operations for the year ended December 31, 2007 includes an impairment charge of intangibles assets of $5.2 million and no such charge was recorded in the year ended December 31, 2006.Loss from discontinued operations for the year ended December 31, 2007 was $350,000 as compared to $0 for the year ended December 31, 2006.The loss from discontinued operations relates to a legal settlement of a matter from a discontinued business.Net loss for the year ended December 31, 2007 and 2006 was $27.0 million and $17.8 million, respectively.
